Exhibit 10.13




EXECUTIVE EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (the “Agreement”) is between Bank Rhode Island, a
financial institution organized under the laws of the State of Rhode Island with
its executive offices located at One Turks Head Place, Providence, Rhode Island
02903 (the “Bank”), Bancorp Rhode Island, Inc., a corporation organized under
the laws of the State of Rhode Island and sole shareholder of the Bank (the
“Company”), and Robert H. Wischnowsky of 3 Catalpa Way, Coventry, Rhode Island
02816 (the “Executive”).




IT IS MUTUALLY AGREED by the parties as follows:




1.  

Employment; Duties




1.1

Responsibilities and Authority.  (a)

The Bank hereby employs Executive to serve as Executive Vice President of the
Bank in charge of operations and technology and Chief Information Officer of the
Bank, and Executive hereby accepts such employment.  Executive shall have the
duties, responsibilities, authorities and powers normally incident to such
office.  At all times, however, Executive’s activities and authority with
respect to such offices will be subject to supervision, control and direction by
the Board of Directors of the Bank (the "Board"), by the Executive Committee of
the Board, and by the President and Chief Executive Officer of the Bank (the
"Chief Executive Officer") and Executive agrees to carry out such duties and
responsibilities as any of them may from time to time reasonably assign to
Executive.  Executive shall report from time to time or routinely, upon request,
to the Chief Executive Officer or the Chief Executive Officer’s designee as to
the current status of any of Executive’s assigned duties and responsibilities.




(b)

The Company hereby employs Executive to serve as Vice President of the Company
and such other offices and positions as the Company may determine, and Executive
hereby accepts such employment.  Executive shall have the duties,
responsibilities, authorities and powers normally incident to such offices.  At
all times, however, Executive’s activities and authority with respect to such
offices will be subject to supervision, control and direction by the Board of
Directors of the Company (the "Company Board") or by the Executive Committee of
the Company Board, and Executive hereby agrees to carry out such duties and
responsibilities as either of them may from time to time reasonably assign to
Executive.  Executive shall report from time to time or routinely, upon request,
to the Chief Executive Officer of the Company or such Chief Executive Officer’s
designee as to the current status of any of Executive’s assigned duties and
responsibilities.




1.2

Compensation.  The Bank shall pay Executive a base salary at the rate of Two
Hundred Twenty-Five Thousand Dollars ($225,000) per year commencing on the date
hereof payable on a bi-weekly basis, or at such higher rate as shall be
determined from time to time by the Board or the Compensation Committee of the
Board.  In addition to Executive’s base salary, after completion of one year’s
service, Executive shall be entitled to receive payments under any





 




incentive compensation or bonus program (as in effect from time to time), which
the Bank may establish for its employees and/or senior executives, in such
amounts as are provided by such programs.  




1.3

Employee Benefits.  As a full-time employee of the Bank, Executive shall be
eligible to participate in any and all employee benefit plans generally
available to full-time employees of the Bank, including non-contributory plans
and, at Executive’s option, contributory plans.




1.4

Grant of Stock Options.  Executive shall receive stock options to purchase
shares of the Company’s common stock in such number, at an exercise price and on
such other terms as may be approved by the Compensation Committee of the Company
Board, in its sole discretion.  Any such options will become exercisable on a
schedule no less favorable than generally provided with respect to options
granted to executives of the Bank (other than the Chief Executive Officer), with
such vesting to accelerate on a Change in Control (as defined in Section 3.2).




1.5

Vacation.  Executive shall be entitled to five weeks of vacation during each
year of employment, such vacation to be taken in accordance with the Bank’s
customary vacation policies and at such times and intervals as are mutually
agreed upon by Executive and the Bank.  Executive shall be entitled to holiday
time and sick leave in accordance with the then existing policies of the Bank,
as in effect from time to time.




1.6

Reimbursement of Expenses.  (a)  Executive shall be reimbursed by the Bank for
reasonable business expenses incurred by him incident to his employment upon
presentation of appropriate vouchers, receipts, and other supporting documents
required by the Bank.




(b)

Executive shall be reimbursed by the Company for reasonable business expenses
incurred by him incident to his employment by the Company upon presentation of
appropriate vouchers, receipts, and other supporting documents required by the
Company.




1.7

Duty to Perform Services.  So long as Executive is employed by the Company or
the Bank, Executive agrees to devote his full business and productive time,
skill, and energy diligently, loyally, effectively, and to the best of his
ability to the rendering of services to the Company and the Bank, and will exert
his best efforts in the rendering of such services. This provision will not
prohibit Executive from:




(a)

making passive investments or serving as a fiduciary with respect to direct
family investments;




(b)

serving on the board of directors of any company, provided that Executive shall
not render any material services with respect to the operations or affairs of
any such company and provided further that serving on such board of directors
does not otherwise violate the terms of this Agreement, including, but not
limited to, the provisions of Section 4.2 herein; or








#934710

Wischnowsky Employ.

2




 




(c)

engaging in religious, charitable or other community or non-profit activities
which do not impair Executive’s ability to fulfill his duties and
responsibilities to the Company and Bank.




Executive agrees that in the rendering of all services to the Company and the
Bank and in all aspects of his employment, he will comply with all directives,
policies, standards, and regulations from time to time established by the
Company or the Bank or by applicable law.




1.8

Death or Disability.  




(a)

Death.  In the event of Executive’s death during the term of his employment
under this Agreement, the Bank shall immediately pay to Executive’s designated
beneficiary any salary accrued but unpaid as of the date of death.  Upon payment
of the aforementioned sums, the Bank’s obligations to make further salary
payments shall terminate.  This provision shall not be construed to negate any
rights Executive may have to death benefits under any employee benefit or
welfare plan of the Company or the Bank in which he may from time to time be a
participant or under any other written agreement with the Company or Bank which
specifically provides for such benefits.




(b)

Disability.  In the event of Executive’s "disability" (as defined below) during
the term of his employment under this Agreement, the Bank shall continue to pay
Executive his base salary (reduced by any benefits Executive is entitled to
receive under any state or federal disability insurance program, such as Rhode
Island temporary disability insurance or federal social security) for a period
of six months from the date of "disability".  For purposes of this Agreement,
"disability" shall mean a good faith determination by the Board that Executive
is unable for any reason, either physical or mental, to perform the duties
required of him hereunder.




1.9

Term of Employment.  The term of Executive’s employment under this Agreement
shall commence on the date hereof and shall continue, unless sooner terminated
pursuant to the provisions of this Agreement, for a period of two years (the
“Term”), which Term shall automatically renew on each successive one year
anniversary hereafter commencing with the first anniversary hereof unless any
party shall have given written notice to the other parties of such party's
election not to extend the Term within ninety (90) calendar days prior to any
anniversary date.




1.10

Termination.  This Agreement and the rights of the parties hereunder will
terminate (subject to the provisions of Section 1.11 below) upon the occurrence
of one of the following:




(a)

Upon the Executive's death or disability as provided in Section 1.8 above;




(b)

For Cause as provided in Section 3.5, immediately upon the giving of notice by
the Company or the Bank or at such later time as such notice may specify or as
may be required by Section 3.5;








#934710

Wischnowsky Employ.

3




 




(c)

At the election of the Executive for Good Reason (as hereinafter defined) as
provided in Section 2.2; or




(d)

Upon expiration of the Term, following notice by any party not to renew the Term
as provided in Section 1.9.




1.11

Termination and Survival.  The provisions of Section 1.8, Sections 2 and 3 and
Sections 4.1, 4.2, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.11 and 4.12 hereof
shall remain in full force and effect and shall continue to be enforceable in
accordance with their terms beyond termination of employment and beyond
expiration of this Agreement, except as otherwise agreed in writing by Executive
and the Company and the Bank.




2.  

Severance.




2.1

Severance Benefit.  In the event of a termination of Executive’s employment by
the Company or the Bank without Cause (as such term is defined in Section 3.5)
at any time, or in the event of termination of Executive’s employment by him for
Good Reason (as defined in Section 2.2), the Bank will (a) continue to pay
Executive his base salary (the "Severance Benefit") then in effect for a nine
(9) month period commencing on the date of termination (the "Severance Period"),
and (b) provide Executive (at the Bank’s cost) with the medical, dental and life
insurance coverage generally available to full-time employees during the
Severance Period or as required by law, whichever is longer.  The Bank shall
also provide Executive with outplacement assistance for a period of six months
at no charge.  Notwithstanding anything herein to the contrary, the Bank shall
have no obligation to pay the Severance Benefit to Executive in the event his
employment is terminated with Cause by the Company or the Bank or voluntarily by
him without Good Reason.  Any Severance Benefit paid under this Section 2.1
shall be credited against any amounts due Executive under Section 3 as a result
of a Change in Control.  




2.2

"Good Reason" Defined.  For purposes of this Agreement "Good Reason" shall mean
the Company or the Bank giving written notice of its election not to renew this
Agreement on any anniversary date as permitted under Section 1.9 and its failure
to offer and enter into a new employment agreement with Executive on terms which
are substantially similar to those of his employment existing immediately prior
to such notice of non-renewal (other than a reduction of fringe benefits
required by law or applicable to all employees generally) provided, however,
that Good Reason shall not be deemed to have occurred unless prior to
Executive’s termination of employment for Good Reason, he shall give not less
than 30 days written notice to the Company and the Bank of his intent to
terminate for Good Reason stating the basis of the Good Reason sufficient to
permit the Company or the Bank to alleviate the basis of such Good Reason prior
to termination, and the Company and the Bank have not done so within such 30 day
period, and further provided, that Executive’s continuing to work following
notice of non-renewal by the Company or the Bank and in the absence of entering
into a new employment agreement  shall be without prejudice to his right to
claim termination for Good Reason, absent written agreement between Executive
and the Company or the Bank to the contrary.








#934710

Wischnowsky Employ.

4




 




3.  

Change in Control.




3.1

Purpose.  In order to allow Executive to consider the prospect of a Change in
Control (as defined in Section 3.2) in an objective manner and in consideration
of the services rendered and to be rendered by him to the Company and the Bank,
the Bank is willing to provide, subject to the terms of this Agreement, certain
severance benefits to protect Executive from the consequences of a Terminating
Event (as defined in Section 3.4) occurring subsequent to a Change in Control.




3.2

Change in Control.  A "Change in Control" will be deemed to have occurred if:
(i) a Takeover Transaction is effectuated; or (ii) the Company commences
substantive negotiations with a third party with respect to a Takeover
Transaction if within twelve (12) months of the commencement of such
negotiations, the Company enters into a definitive agreement with respect to a
Takeover Transaction with any party with which negotiations were originally
commenced; or (iii) any election of directors of the Company occurs (whether by
the directors then in office or by the shareholders at a meeting or by written
consent) where a majority of the directors in office following such election are
individuals who were not nominated by a vote of two-thirds of the members of the
board of directors immediately preceding such election; or (iv) either the
Company or the Bank effectuates a complete liquidation.  




3.3

Takeover Transaction.  A "Takeover Transaction" shall mean:




(a)  

The acquisition of voting securities of the Company by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), other than by the
Company or its subsidiaries or any employee benefit plan (or related trust) of
the Company or its subsidiaries, which theretofore did not beneficially own
(within the meaning of Rule 13d-3 promulgated under the Exchange Act),
securities representing 30% or more of the voting power of all outstanding
shares of voting securities of the Company, if such acquisition results in such
individual, entity or group owning securities representing more than 30% of the
voting power of all outstanding voting securities of the Company; provided, that
any acquisition by a corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of voting securities
of such corporation, is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners of the voting securities of the Company outstanding immediately prior to
such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the outstanding voting securities of
the Company, shall not constitute a Change in Control; or




(b)  

The issuance of additional shares of common stock of the Company or the Bank, as
applicable, in a single transaction or a series of related transactions if the
individuals and entities who were the beneficial owners of the outstanding
voting securities of the Company or the Bank, as applicable, immediately prior
to such issuance do not, following such issuance, beneficially own, directly or
indirectly, securities representing more than 50% of the voting power of all
then outstanding voting securities of the Company or the Bank, as applicable; or





#934710

Wischnowsky Employ.

5




 




(c)  

Consummation by the Company or the Bank of (i) a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners of the voting
securities of such entity immediately prior to such reorganization, merger or
consolidation do not, following such reorganization, merger or consolidation,
beneficially own, directly or indirectly, securities representing more than 50%
of the voting power of then outstanding voting securities of the corporation
resulting from such a reorganization, merger or consolidation, or (ii) the sale,
exchange or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company (on a
consolidated basis) or the Bank to a party which is not controlled by or under
common control with such entity, or (iii) the sale by the Company in one
transaction or in a series of related transactions of voting securities of the
Bank such that following such transaction or transactions the Company no longer
beneficially owns, directly or indirectly, securities representing more than 50%
of the voting power of the then outstanding voting securities of the Bank.




For purposes of this Section 3.3, "voting power" means ordinary voting power for
the election of directors.




3.4

Terminating Event.  A "Terminating Event" means either:




(a)

Termination by the Company or the Bank of Executive’s employment for any reason
other than (i) Executive’s death or disability or (ii) for "Cause" (as such term
is defined in Section 3.5 hereof), or




(b)

Executive’s resignation as an employee of the Company and the Bank, other than
for reasons of disability, following (i) a significant reduction in the nature
or scope of Executive’s duties, responsibilities, authority and powers from the
duties, responsibilities, authority and powers exercised by him immediately
prior to the Change in Control; or (ii) a greater than 10% reduction in
Executive’s annual base salary or fringe benefits as in effect on the date of
the Change in Control; or (iii) any requirement by the Company or the Bank or of
any Person (as defined in Section 4.2 hereof) in control of the Company or the
Bank that the location at which Executive performs the principal duties of the
Company or the Bank be outside a radius of 50 miles from the location at which
he performed such duties immediately prior to the Change in Control; or (iv) the
failure of any successor of the Company or the Bank to agree in writing upon
terms and conditions of employment with Executive which are substantially
similar to those of his employment immediately prior to the Change in Control
(whereby he shall report directly to the chief executive officer of such
successor entity) which are reasonably satisfactory to Executive within ninety
(90) days following a Change in Control.




3.5

Termination for "Cause" Defined.  For purposes of this Agreement, termination
for Cause shall include termination by reason of any of the following:








#934710

Wischnowsky Employ.

6




 




(a)

Continuing any arrangement, holding any position or engaging in any activities
that conflict with the interest of, or that interfere with Executive’s duties
owed to, the Company or the Bank, after ten (10) days prior written notice by
the Company or the Bank, as applicable, to him of the same;




(b)

Conviction of embezzlement or other crimes against the Company or the Bank,
deliberate misappropriation of the Company’s or the Bank’s funds or dishonesty;




(c)

Material violation of written policies of the Company or the Bank, irresponsible
acts in the performance of Executive’s duties or material breach of any of his
obligations under the terms of this Agreement;




(d)

Material non-performance of Executive’s duties or material acts (or omissions)
of mismanagement; and




(e)

Refusal to perform assigned duties when such refusal is not justified or excused
either by the terms of this Agreement or by actions taken by the Company or the
Bank in violation of this Agreement.




3.6

Payment in Connection With Terminating Event.  If a Terminating Event occurs
within one (1) year after a Change in Control (which one year period shall be
calculated from the effective date of the Takeover Transaction if the
Terminating Event occurs after a Takeover Transaction), the Bank will pay to
Executive (a) an amount equal to any base salary and bonus earned on account of
services performed prior to the Terminating Event which have not been previously
paid and Executive's pro-rated bonus to the date of the Terminating Event under
the Bank's Cash Incentive Plan, or any successor plan, based on the "Target
Bonus" for the year in which the Terminating Event occurs (the "Past Service
Amount") and (b) an amount (the “Severance Payment”) equal to two times the sum
of (i) Executive’s annual base salary in effect at the time of the Change in
Control plus (ii) the amount of Executive's "Target Bonus" for the year in which
the Change of Control occurs, which Past Service Amount and Severance Payment
shall be payable in one lump sum within 30 days of the date of termination of
Executive’s employment, or if such Change in Control is governed by clause (ii)
of Section 3.2 and the Terminating Event occurs prior to entering into a
definitive agreement, upon the entering into of a definitive agreement by the
Company.  In addition, the Bank shall continue to pay for all medical, dental
and life insurance coverage provided on the date of termination for the
twenty-four month period commencing on the effective date of the Terminating
Event.  The Bank shall also provide Executive with outplacement assistance for a
period of twelve months at no charge.  No Past Service Amount or Severance
Payment will be paid to Executive under Section 3 if his employment with the
Company or the Bank terminates for any reason prior to a Change in Control
(except as may be provided below), or if his employment with the Company
terminates after a Change in Control but such termination or resignation is not
a Terminating Event.  In addition, except as provided in Section 2, no Past
Service Amount or Severance Payment will be paid to Executive under Section 3.6
of this Agreement with respect to a Terminating Event which occurs more than one
year after a Change in Control (which one year period shall be calculated from
the effective date of the Takeover Transaction if the Terminating Event occurs
after a Takeover Transaction).  Notwithstanding the foregoing, if a Change of
Control resulting





#934710

Wischnowsky Employ.

7




 




from a Takeover Transaction as described in Section 3.2(ii) occurs and Executive
is terminated without Cause prior to the closing of the Takeover Transaction
under circumstances where a Severance Benefit under Section 2.1 would be
payable, Executive shall be entitled to receive the Past Service Amount and a
Severance Payment calculated under this Section 3.6 and any payments previously
made under Section 2.1 shall be credited against the Company’s or the Bank’s
obligation under this Section 3.6.




3.7

Applicability of Change in Control Provisions.  The provisions of Section 3
shall terminate upon the earliest of (i) the termination by the Company or the
Bank of Executive’s employment for any reason prior to a Change in Control, (ii)
the termination of Executive’s employment by the Company or the Bank after a
Change in Control because of death or disability or for Cause, (iii) Executive’s
resignation or termination of employment with the Company or the Bank for any
reason other than Good Reason prior to a Change in Control, and (iv) Executive’s
resignation or termination of employment after a Change in Control on or after
the first anniversary of the Takeover Transaction or events specified in
Sections 3.2(iii) or (iv).




3.8

Limitation on Benefits.  (a) It is the intention of the parties that no payments
by the Company or the Bank to Executive or for Executive’s benefit under this
Agreement or any other agreement or plan pursuant to which Executive is entitled
to receive payments or benefits shall be non-deductible to the Company or the
Bank by reason of the operation of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"), relating to parachute payments.  Accordingly, and
notwithstanding any other provision of this Agreement or any such agreement or
plan, if by reason of the operation of said Section 280G, any such payments
exceed the amount which can be deducted by the Company and the Bank, such
payments shall be reduced to the maximum amount which can be deducted by the
Company and the Bank.  To the extent that payments exceeding such maximum
deductible amount have been made to Executive or Executive’s beneficiary,
Executive or Executive’s beneficiary shall refund such excess payments to the
Company or the Bank, as the case may be, with interest thereon at the Applicable
Federal Rate determined under Section 1274(d) of the Code, compounded annually,
or at such other rate as may be required in order that no such payments shall be
non-deductible to the Company or the Bank by reason of the operation of said
Section 280G.  To the extent that there is more than one method of reducing the
payments to bring them within the limitations of said Section 280G, Executive
shall determine which method shall be followed, provided that if Executive fails
to make such determination within forty-five (45) days after the Company has
sent Executive written notice of the need for such reduction, the Company may
determine the method of such reduction in its sole discretion.




(b)

If any dispute between the Bank and Executive as to any of the amounts to be
determined under Section 3.8(a), or the method of calculating such amounts,
cannot be resolved by Executive and the Bank, either the Bank or Executive after
giving three (3) days written notice to the other, may refer the dispute to a
partner in the Boston, Massachusetts office of a firm of independent certified
public accountants selected jointly by Executive and the Bank.  The
determination of such partner as to the amount to be determined under Section
3.8(a) and the method of calculating such amounts shall be final and binding on
Executive, the Company and the Bank.  The Bank shall bear the costs of any such
determination.  The Company shall have the





#934710

Wischnowsky Employ.

8




 




same rights and obligations as the Bank under this Section 3.8(b) in the event
of a dispute between the Company and Executive.




4.  

Miscellaneous.




4.1

Confidential Information.  Unless Executive first secures the Company’s consent,
he shall not disclose or use, at any time either during or subsequent to his
employment by the Company or the Bank, except as required by his duties to the
Company or Bank, any secret or confidential information of the Company or the
Bank of which Executive becomes informed during his employment, whether or not
developed by him.  The term "confidential information" includes, without
limitation, financial information, business plans, prospects, and opportunities
(such as lending relationships, financial product developments, or possible
acquisitions or dispositions of business or facilities) which have been
discussed or considered by the Company’s or the Bank’s management, but does not
include any information which has become part of the public domain by means
other than Executive’s non-observance of his obligations hereunder.




4.2

Non-Competition.  During Executive’s employment by the Company or the Bank
hereunder, and during a period of one (1) year following the date of termination
of his employment with the Company or the Bank for any reason, Executive will
not, directly or indirectly, whether as partner, consultant, agent, employee,
co-venturer, greater than 2% owner, or otherwise, or through any Person (as
hereafter defined),




(a)

attempt to recruit any employee of the Company or the Bank, assist in such
hiring by any other Person, or encourage any such employee to terminate his or
her relationship with the Company or the Bank, or




(b)

encourage any customer of the Company or the Bank to conduct with any other
Person any business or activity which such customer conducts or could conduct
with the Company or the Bank.




For purposes of this Section 4.2, the term "Person" shall mean an individual, a
corporation, an association, a partnership, an estate, a trust and any other
entity or organization.




4.3

No Conflicting Obligations.  The Company and the Bank, in entering into this
Agreement, understand, and Executive hereby represents, that he is not under any
obligation to any former employer or any person, firm or corporation that would
prevent, limit or impair, in any way, the performance by Executive of his duties
as an employee of the Company or the Bank.




4.4

Ethical Behavior.  Upon termination by the Company or the Bank of Executive’s
employment for any reason, Executive shall act at all times in an ethical manner
with regard to the Company and the Bank, and during the one-year period
following the date of such termination, shall take no action which directly or
indirectly could reasonably be expected to have the effect of terminating or
otherwise adversely affecting the relationship of the Company or the Bank with
any employee of, or others with business or advantageous relationships with, the
Company or any of its affiliates, including the Bank.








#934710

Wischnowsky Employ.

9




 




4.5

Withholding.  All payments made by the Company or the Bank under this Agreement
will be net of any tax or other amounts required to be withheld by the Company
or the Bank under applicable law.




4.6

Legal Fees.  Upon submission of appropriate statements or documentation, the
 Company and the Bank jointly and severally agree to reimburse Executive for
reasonable legal fees actually incurred by him in connection with the
enforcement of the terms of this Agreement following a Change in Control,
provided, however, that neither the Company nor the Bank shall be obligated to
reimburse Executive for any legal fees or expenses incurred by him in connection
with the Company’s or the Bank’s enforcement of the terms of this Agreement or
in connection with any arbitration or litigation in which the Company or the
Bank is the prevailing party.




4.7

Binding Effect.  This Agreement is binding upon and will inure to the benefit of
the parties hereto and their respective heirs, administrators, executors,
successors and assigns.  The Company and the Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
Bank, as the case may be, to assume expressly and perform this Agreement.
 Failure of the Company or the Bank, as applicable, to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle Executive to compensation from the
Bank in the same amount and on the same terms as he would be entitled to
hereunder following a Terminating Event, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date on which Executive becomes entitled to such
compensation from the Bank.  As used in this Agreement, "Bank" shall mean the
Bank, as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.




4.8

Arbitration of Disputes.  Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach or performance hereof will be settled
by arbitration in accordance with the laws of the State of Rhode Island by an
arbitrator mutually agreed upon by Executive and the Company and/or the Bank.
 If an arbitrator cannot be agreed upon, Executive shall choose an arbitrator
and the Company and/or the Bank shall choose an arbitrator, and these two
together shall select a third arbitrator.  If the first two arbitrators cannot
agree on the appointment of a third arbitrator, then the third arbitrator will
be appointed by the American Arbitration Association in Providence, Rhode
Island.  Such arbitration will be conducted in the City of Providence in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, except with respect to the selection of arbitrators which shall be
as provided in this Section 4.8.  Judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.




4.9

Indemnification.  The Company and the Bank each hereby covenants and agrees to
indemnify Executive and hold him harmless fully, completely, and absolutely
against and in respect to any and all actions, suits, proceedings, claims,
demands, judgments, costs, expenses (including attorney's fees), losses, and
damages resulting from his good faith performance of his duties and obligations
under the terms of this Agreement.








#934710

Wischnowsky Employ.

10




 




4.10

Release.  Executive agrees, as a condition to receipt of payments and benefits
under Sections 2.1 and/or 3.6 hereof, that he will execute a release agreement
in form reasonably satisfactory to the Company, releasing and waiving any and
all claims against the Company, its subsidiaries and affiliates other than the
right of the Executive to enforce this Agreement and other than claims arising
after the effective date of the release provided that, without limiting the
generality of the foregoing, such release shall specifically exclude each of the
following:  (i) any claims arising out of the Executive’s status as a
shareholder or investor in the Company; (ii) any rights Executive may have under
COBRA; (iii) any claims Executive may have to any ownership interest in the
Company, including but not limited to claims to vested or non-vested stock,
restricted stock or stock options; (iv) Executive’s ability to file claims for
vested benefits, if any, under any and all employee benefit plans of the Company
or the Bank including without limitation the various Supplemental Executive
Retirement Plans in which Executive is a participant and the various insurance
and disability benefit plans of the Company or the Bank; (v) Executive’s right
to continued coverage under any Bank or Company-sponsored life insurance policy
applicable to Executive’s life as provided under any such policy or any plan or
program of the Company or the Bank; (vi) Executive’s right to any funds being
held for Executive’s benefit or in Executive’s name under any deferred
compensation programs of the Company or the Bank; (vii) Executive’s eligibility
for indemnification in accordance with the provisions of Section 4.9 of this
Agreement or with the Company’s Articles of Incorporation or corporate by-laws
or under applicable law or any rights Executive may have under any applicable
insurance policy with respect to any liability Executive may incur or may have
incurred as an employee or officer of the Bank or the Company; or (viii) any
right Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against Executive as a result of any act or failure to act
for which Executive and the Company or the Bank, or any agent of the Company or
the Bank, are jointly liable.




4.11

Guaranty.  The Company hereby guarantees the due and punctual performance in
full by the Bank of its covenants, agreements and obligations contained herein.




4.12

Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties hereto in respect of the subject matter hereof
and supersedes any prior or contemporaneous agreement or understanding between
the parties, written or oral, which relates to the subject matter hereof.





#934710

Wischnowsky Employ.

11




 




IN WITNESS WHEREOF, the parties have executed this Agreement on the 1st day of
December, 2008.







BANCORP RHODE ISLAND, INC.







By: /s/ Merrill W. Sherman

     Merrill W. Sherman

     President and Chief Executive Officer




BANK RHODE ISLAND







By: /s/ Merrill W. Sherman

      Merrill W. Sherman

      President and Chief Executive Officer      







EXECUTIVE







/s/ Robert H. Wischnowsky

Robert H. Wischnowsky














#934710

Wischnowsky Employ.

12


